Citation Nr: 0722455	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-34 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of right knee injury.

2.  Entitlement to a rating in excess of 10 percent for 
lumbar paravertebral myositis.

3.  Entitlement to service connection for right thigh 
atrophy, secondary to the service connected residuals of 
right knee injury.

4.  Entitlement to service connection for pseudogout, 
secondary to the service-connected residuals of right knee 
injury.

5.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to July 
1988 and December 1990 to August 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The issue of an increased rating for residuals of a right 
knee injury, as well as the claims for service connection for 
right thigh atrophy, secondary to the service connected 
residuals of right knee injury and for a psychiatric 
disorder, to include PTSD and depression, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
moderate limitation of motion, but there is no ankylosis, 
neuropathy, a listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, abnormal mobility on 
forced motion, or severe limitation of motion, including 
limitation of forward flexion to 30 degrees or less, and 
there is no neurological disability which may be separately 
evaluated. 

2.  Pseudogout was not incurred in service and is not 
causally related to the service-connected right knee 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, 
for a lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292 (effective prior to September 26, 
2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for service connection for pseudogout have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October and December 2003, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the veteran was not provided with 
notice of the disability rating and effective date 
regulations, because the service connection claim addressed 
in this decision has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, because the lumbar spine rating has been 
increased for the entire appellate period, there is no 
prejudice from not providing the veteran with notice of the 
effective date regulations.  The VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, and 
providing VA examinations.  

Increased rating for lumbar spine disability 

The veteran seeks a rating in excess of 10 percent for a 
lumbar spine disability.  An October 2003 VA examination 
record reports the veteran's history of intermittent 
moderate-to-severe low back pain with radiation that lasts up 
to 4 days.  The veteran asserted that he had 96 episodes of 
flare-ups of back pain during the previous year which 
impaired him.  The veteran was able to forward flex to 75 
degrees, extend to 15 degrees, lateral flex 24 degrees 
bilaterally, and lateral rotate 30 degrees bilaterally.  
There was painful motion on the last degree recorded for each 
range of motion, and range of motion was additionally limited 
by pain, fatigue, weakness, and lack of endurance following 
repetitive use.  There was no palpable thoracolumbar spasm, 
guarding, or localized tenderness, and the spinal contour was 
preserved, with no postural abnormalities.  The veteran was 
assessed with lumbar paravertebral myositis.  

The Board notes that effective from September 26, 2003, 
disabilities of the thoracolumbar spine are rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  See 38 C.F.R. § 4.71a, DC 5235-
5243 (2005).  Because this claim was filed prior to the 
amendment, both the "old" and "new" rating formulas must 
be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The new rating formulas 
may only be applied after September 26, 2003, however.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).  

The veteran's lumbar spine disability is rated by analogy to 
the "old" Diagnostic Code (DC) 5292, which rates limitation 
of motion.  DC 5292 provides a 20 percent rating for moderate 
limitation of motion and a 30 percent rating for severe 
limitation of motion.  The appropriate rating under DC 5292 
is determined after consideration of functional loss due to 
flare-ups, fatigability, incoordination, weakness, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); 38 C.F.R. §§ 4.40, 4.45. 

In general, normal range of motion for the lumbar spine is 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See 38 C.F.R. 
§ 4.71a, Plate V.  The 2003 VA examination record reports 
that the veteran's flexion, extension, and lateral flexion 
are limited, with additional limitation after repetition and 
pain on all motion.  The veteran still has rather significant 
range of motion, however, with a combined range of motion 198 
degrees out of a possible 240 degrees for normal range of 
motion.  Although the "normal" ranges of motion were not 
part of the rating code prior to 2003, the normal range of 
motion is still relevant when assessing whether the 
limitation is "moderate" or "severe."  After consideration 
of the veteran's range of motion and Deluca, the Board finds 
that the limitation of motion most nearly approximates 
"moderate" limitation of motion, thereby warranting a 20 
percent rating, but no higher, under the "old" DC 5292.  

A rating in excess of 20 percent is not warranted under any 
of the other "old" rating criteria.  The "old" rating 
criteria provide higher ratings for ankylosis (DC 5286, 5289) 
and severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (DC 5295).  The evidence 
of record establishes that the veteran does not have 
ankylosis, since he has forward flexion to 75 degrees, and 
the record contains negative findings of spasm, guarding, or 
postural abnormality.  There is also no evidence of listing 
or a positive Goldthwaite's sign.  Since the veteran has 75 
degrees of forward flexion, the evidence precludes a finding 
that there is marked limitation of forward bending, so an 
increased evaluation in excess of 20 percent on that basis is 
not warranted.  As the veteran had 30 degrees of lateral 
flexion, an increased evaluation in excess of 20 percent on 
the basis of loss of lateral motion is not warranted.  The 
evidence discloses that there is no abnormal mobility of the 
lumbosacral spine, and there is no medical diagnosis of 
irregularity of joint space.  

A rating in excess of 20 percent is also not warranted under 
the "new" rating criteria for the spine.  The "new" rating 
criteria provide higher ratings for ankylosis or forward 
flexion limited to 30 degrees or less, "with or without 
symptoms such as pain."  38 C.F.R. § 4.71a, General Rating 
Formula (2006).  The evidence indicates that the veteran can 
flex to 75 degrees, and, as noted, rules out ankylosis.  
Consequently, a rating in excess of 30 percent is not 
available under the "new" rating criteria.  There is no 
medical diagnosis of any neurological disorder or 
symptomatology which may be separately evaluated so as to 
increase the overall evaluation of the veteran's service-
connected back disorder.  

A rating in excess of 20 percent is also not available under 
any alternative "old" or "new" spinal diagnostic code as 
there is no diagnosis of intervertebral disc syndrome or 
residuals of vertebral fracture.   

Service connection

The veteran seeks service connection for pseudogout.  Service 
connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's right knee disability was incurred in 1991.  
Subsequent service medical records, to include the February 
1992 service examination record, do not report any diagnoses 
of gout or pseudogout.  An August 1995 Fort Gordon 
hospitalization record notes that a knee x-ray showed a 
calcific density on the lateral aspect of the joint with some 
osteophyte formation, [which might indicate] an old meniscal 
injury."  A December 1998 VA x-ray record showed multiple 
tiny opacities superior to the tibial spine, "which could be 
related to previous trauma postsurgical changes."  A January 
2003 VA knee x-ray record reports the initial impression of 
"calcified articular cartilage in favor of calcium 
pyrophosphate dihydrate deposition disease."  The veteran 
was subsequently assessed with pseudogout in July 2003.  
Subsequent VA treatment records report assessments of gout 
and pseudogout.  See August and November 2003 VA treatment 
records.  

A VA examination was conducted in December 2003.  The 
examiner stated that, in his opinion, the veteran's gout or 
pseudogout (calcium pyrophosphate deposition disease) is not 
secondary to the service-connected right knee injuries, 
status-post surgery residual.  In support of his opinion, the 
examiner listed risk factors noted by the medical literature, 
and a past injury was not one of the accepted risk factors.  
He noted that age, genetics, weight, and gender are all risk 
factors, and emphasized that the x-rays taken prior to 2003 
did not show any evidence of gout or pseudogout.  

The veteran has not submitted any evidence indicating a 
connection between his pseudogout and his service-connected 
right knee disability.  Based on the negative nexus opinion, 
the lack of a countervailing opinion, and the lack of a 
diagnosis before 2003, service connection for pseudogout is 
denied.  


ORDER

A rating of 20 percent, but no higher, for a lumbar 
paravertebral myositis, is granted.

Service connection for pseudogout is denied.


REMAND

Further development is needed on the claim for a rating in 
excess of 20 percent for a right knee disability.  The most 
current VA examination was conducted in December 2003.  The 
examination record indicates that the veteran had extension 
"equal to -20 degrees."  It is unclear whether the examiner 
meant that the veteran lost 20 degrees of extension or 
whether the veteran could hyperextend to 20 degrees.  A new 
examination is needed to determine the current severity of 
the veteran's right knee disability.  

The veteran seeks service connection for right thigh atrophy.  
Although records note that the veteran has right thigh 
atrophy, the medical evidence establishes that this condition 
is a symptom of the veteran's right knee disability, and, as 
such, it is considered when rating the right knee disability.  
See 38 C.F.R. §§ 4.40, 4.45(f).  The RO has determined that 
granting service connection for right thigh atrophy as a 
distinct disability would violate the law against pyramiding, 
which specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2006).  

However, further evaluation of the veteran's service-
connected right knee disability is required in this Remand.  
If the veteran's right thigh atrophy is not considered when 
the right knee disability is evaluated, then the RO should 
reconsider the claim for service connection.  Since the Board 
cannot determine whether the RO has considered right thigh 
symptomatology when rating right knee disability until 
evaluation of right knee disability is completed, the 
intertwined issue of service connection for a right thigh 
disorder must be deferred at this time.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

The veteran must be notified of the criteria for establishing 
secondary service connection, including as resulting from 
aggravation of a nonservice-connected disorder by a service- 
connected disability or disabilities.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  The veteran should be 
advised that, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.  In this case, the examination report does 
not reflect that the examiner who conducted the VA 
examination considered whether the veteran's psychiatric 
disorder, if not incurred in service or as a result of 
service, was aggravated, that is, permanently increased in 
severity, as a result of the service-connected back and knee 
disorders and the pain resulting therefrom.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be notified of the 
criteria for establishing that a 
psychiatric disorder is etiologically 
related to, secondary to, or aggravated by 
a service-connected disability or 
disabilities, including a knee disability 
and a back disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

The veteran should again be notified of 
the information or evidence needed to 
establish a disability rating, and an 
explanation as to the information or 
evidence needed to determine an effective 
date for a grant of service connection, if 
any claims for service connection at issue 
is granted, as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to submit or identify any 
additional evidence he believes may be 
relevant to his claim.  

3.  The veteran's current VA clinical 
records from December 2003 to the present 
should be associated with the claims file.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the veteran's 
residuals of right knee injury.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should conduct 
range of motion testing and all other 
appropriate testing.  The examiner is 
requested to identify all symptoms related 
to the veteran's right knee, including any 
laxity, stiffness, instability, or any 
other manifestation of disability.  
Additionally, the examiner is requested to 
offer an opinion as to the functional 
limitation caused by pain in the veteran's 
left knee, including during flare- ups and 
including any pain that radiates.  The 
examiner should describe any anatomical 
changes or functional loss, including the 
inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The examiner 
should specify any functional loss due to 
pain or weakness and document all 
objective evidence of these symptoms.  The 
examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbation of symptoms.  To the extent 
possible, the examiner should attempt to 
portray the above referenced findings 
concerning functional loss in terms of 
additional loss of motion of the left 
knee.  A complete rationale for the 
opinions given should be provided.

5.  The veteran should be provided with 
appropriate psychiatric examination.  The 
claims file must be provided to the 
examiner. The examiner should, based upon 
review of the relevant evidence contained 
in the claims file, and after examining 
the veteran, answer the following 
questions:

(i) Is it at least as likely as not (is 
there at least a 50 percent probability) 
or, is it unlikely, that the veteran has a 
psychiatric disorder which was either 
incurred or manifested in service?

(ii) If the veteran does not have a 
current psychiatric disorder which was 
directly incurred in service, is it at 
least as likely as not (is there at least 
a 50 percent probability) or, is it 
unlikely that he has a current psychiatric 
disorder which was (a) caused by or is 
secondary to, or (b) is permanently 
aggravated (increased in severity) by his 
service-connected disabilities, including 
right knee and back disabilities?

The examiner should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

6.  Thereafter, the RO should readjudicate 
the appellant's claim for an increased 
evaluation for right knee disability, and 
the intertwined claim for service 
connection for right thigh atrophy.  The 
RO should explain whether right thigh 
atrophy has been considered in evaluating 
right knee disability, and how that 
consideration affected the assigned 
evaluation.  The RO should also 
readjudicate the claim for service 
connection for a psychiatric disorder.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


